Citation Nr: 0832359	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  06-33 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for inflammatory 
arthritis of the right and left knee, as secondary to 
service-connected residuals of hyperextension injury, right 
and left knee.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
depression, claimed as secondary to service-connected 
residuals of hyperextension injury, right and left knee and, 
if so, whether the reopened claim may be granted.  


REPRESENTATION

Appellant represented by:	Kelly Halpern, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from June 1981 to September 
1981 and from May 1987 to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the above 
Department of Veterans' Affairs (VA) Regional Office (RO).  

In May 2008, the veteran testified before the undersigned 
Veterans Law Judge (VLJ) at a Travel Board hearing at the RO.  
A transcript of the hearing is associated with the claims 
file.  

As an initial matter, the Board notes the veteran initially 
sought entitlement to service connection for inflammatory 
arthritis affecting multiple joints as secondary to his 
service-connected bilateral knee disability.  At the May 2008 
hearing, the veteran, through his representative, testified 
that he was limiting his appeal to arthritis affecting his 
knees and not the other joints.  Therefore, the Board finds 
the veteran has withdrawn his appeal as to the issue of 
service connection for inflammatory arthritis affecting 
joints other than his right and left knees.  See 38 C.F.R. 
§ 20.204 (2007).  As such, the issue has been rephrased, as 
shown above.  

The issue of entitlement to service connection for 
depression, as secondary to service-connected residuals of 
hyperextension injury, right and left knee, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The competent and probative evidence of record supports a 
finding that the veteran's inflammatory arthritis of the 
right and left knee is proximately due to or the result of 
service-connected residuals of hyperextension injury, right 
and left knee.  

2.  In an August 2003 rating decision, the RO denied 
entitlement to service connection for depression, as 
secondary to service-connected residuals of hyperextension 
injury, right and left knee.  The veteran submitted a timely 
notice of disagreement as to the August 2003 rating decision, 
but he did not complete his appeal by filing a VA Form 9, or 
statement accepted in lieu thereof, and the decision became 
final.

3.  Evidence received since the final August 2003 rating 
decision is new, relates to an unestablished fact necessary 
to substantiate the claim, is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim, so as to permit reopening of the 
claim.  


CONCLUSIONS OF LAW

1.  Inflammatory arthritis of the right and left knee is 
secondary to service-connected residuals of hyperextension 
injury, right and left knee.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.310 (2007).

2.  The August 2003 rating decision is final.  38 U.S.C.A. §§ 
5108, 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 
20.302, 20.1103 (2007).

3.  New and material evidence to reopen the claim of 
entitlement to service connection for depression, as 
secondary to service-connected residuals of hyperextension 
injury, right and left knee, has been received, and the 
veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

Given the fully favorable decision to grant the veteran's 
service connection claim and reopen his previously denied 
claim for depression, as discussed below, the Board finds 
that any issue with regard to the timing or content of the 
VCAA notice provided to the veteran is moot or represents 
harmless error.  As to additional notice regarding the 
disability rating and effective date to be assigned, the RO 
will address this matter in effectuating the award.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Analysis

A.  Service Connection

In general, service connection may be granted if the evidence 
establishes that the veteran's claimed disability was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  When service connection is thus established for a 
secondary disorder, the secondary condition is considered a 
part of the original disability.  See id.

The claims file reflects that the veteran has been granted 
service connection for residuals of hyperextension injury, of 
the right and left knee, rated 20 and 10 percent disabling, 
respectively.  

The veteran has asserted that his current inflammatory knee 
arthritis is related to his service-connected bilateral knee 
disability, and thus, should be secondarily service-
connected.  After carefully reviewing the evidence, the Board 
finds that the preponderance of the evidence supports the 
grant of service connection for depression as secondary to 
service-connected residuals of hyperextension injury, right 
and left knee.  

In granting the veteran's claim, the Board finds most 
probative the August 2004 opinion submitted by the veteran's 
private rheumatologist, Y.S.C., M.D.  Dr. Y.S.C. noted the 
inception of the veteran's bilateral knee disability during 
service in June 1991 and also noted the progression of his 
bilateral knee disability, and other non-service-connected 
physical disabilities, after service.  He specifically noted 
the veteran complained of increased pain in his left knee and 
foot after a March 2002 industrial ankle injury, which was 
attributed to over compensating for his ankle injury.  In 
relevant part, Dr. Y.S.C. also noted the veteran began 
developing pain and swelling in his knees shortly thereafter.  
After evaluating the veteran, and noting the atypical and 
vague presentation of the veteran's arthritis disability, Dr. 
Y.S.C. opined that the veteran's inflammatory joint disease 
was most likely triggered by the in-service knee injury that 
occurred in 1991.  

The Board considers Dr. Y.S.C.'s opinion to be the most 
competent and probative evidence of record as it was based 
upon examination of the veteran and consideration of the 
veteran's medical history, specifically including the 
development of the inflammatory joint disease involving his 
service-connected right and left knee disabilities.  The 
Board also notes there is no opposing medical opinion of 
record which suggests the veteran's inflammatory knee 
arthritis is not related to his service-connected right and 
left knee disabilities.  

Therefore, because the evidentiary record contains competent 
and probative medical evidence which relates the veteran's 
inflammatory knee arthritis to his service-connected right 
and left knee disabilities, the Board finds service 
connection for inflammatory arthritis of the left and right 
knees, as secondary to service-connected residuals of 
hyperextension injury, right and left knee, is warranted.  
All reasonable doubt has been resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.




B.  New and Material Evidence

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
the Board must first determine whether the appellant has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim, but only after ensuring that VA's duty 
to assist has been fulfilled.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

In a rating decision dated August 2003, the RO denied 
entitlement to service connection for depression, claimed as 
secondary to service-connected right and left knee 
disabilities.  The RO denied the veteran's claim on the basis 
that there was no evidence of record showing his depression 
is related to his service-connected bilateral knee 
disability.  In December 2003, the veteran submitted a timely 
notice of disagreement as to the RO's determination and the 
RO subsequently issued an April 2004 statement of the case 
(SOC).  The April 2004 SOC informed the veteran that he had 
60 days from the date of the SOC to complete his appeal by 
filing a formal appeal; however, the veteran did not complete 
his appeal by filing a VA Form 9 or statement accepted in 
lieu thereof.  Therefore, the August 2003 decision became 
final.  See 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. 
§ 20.1103 (2007).  

Since the August 2003 rating decision, the evidence received 
into the record includes an August 2004 report of private 
psychological evaluation, from D.M.N., Psy.D., which purports 
to establish a causal relationship between the veteran's 
depression and service-connected knee disabilities.  See also 
September 2005 statement from Dr. D.M.N.  At the time of the 
last decision, there was no competent evidence of record 
which associated the veteran's depression with his service-
connected knee disabilities and, in determining whether new 
and material evidence has been submitted to reopen a claim 
for service connection, we presume the credibility of all 
evidence.  Therefore, the Board finds that such evidence is 
new, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  Accordingly, the claim for entitlement to service 
connection for depression may be reopened.  See 38 U.S.C.A. 
§ 5108.  Unfortunately, however, a remand is needed in this 
case, for reasons explained below.  




ORDER

Service connection for inflammatory arthritis of the left and 
right knee is granted.  

New and material evidence having been submitted; the claim of 
entitlement to service connection for inflammatory of the 
right and left knees as secondary to service-connected 
residuals of hyperextension injury, right and left knee, is 
reopened, and to this extent only the appeal is granted.


REMAND

As to the reopened claim, the Board again notes the veteran 
has submitted private medical evidence which suggests a 
causal relationship between the veteran's depression and 
service-connected right and left knee disabilities.  In 
August 2004, Dr. D.M.N. evaluated the veteran and diagnosed 
him with depression, among other psychiatric disabilities.  
Dr. D.M.N. noted the veteran's history of learning 
difficulties and unstable childhood involving parental loss 
and adolescent abuse, as well as the veteran's history of 
multiple physical injuries, including his in-service knee 
injury and other post-service industrial injuries.  As to the 
etiology of the veteran's depression, Dr. D.M.N. opined that 
the veteran's depressive symptoms are secondary to all of the 
aforementioned factors, but he was unable to differentiate 
the relative percentages of each of their contributions.  He 
stated, however, that the veteran's patterns of depression 
are, at least in part, associated with his service-connected 
disabilities.  

Although the veteran has submitted a potential nexus 
statement from his private psychologist, the Board finds an 
additional examination and opinion are necessary given the 
complex nature of the veteran's psychiatric disability as a 
whole.  In this regard, the Board notes the evidence shows 
the veteran has reported suffering from depression all his 
life and initially reported increased symptoms of depression 
following a post-service industrial injury to his ankles.  
See VA outpatient treatment records dated June 2000 to March 
2007; see also Social Security Administration (SSA) records.  
As such, the Board finds the evidence gives rise to the need 
for an opinion that addresses whether the veteran's 
depression is proximately due to, the result of, or 
aggravated by his service-connected right and left knee 
disabilities.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  

In this context, the Board also notes the veteran has not 
been afforded a VA examination in conjunction with his claim 
for service connection for depression and, as noted, there is 
medical opinion of record which indicates that the veteran's 
depression may be associated with his service-connected right 
and left knee disabilities.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Therefore, the Board concludes that the 
veteran should be afforded a VA examination in order to 
clarify whether the veteran's depression is proximately due 
to, the result of, or aggravated by his service-connected 
right and left knee disabilities.  See 38 C.F.R. § 3.326 
(2007).

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, and 
to ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.	Schedule the veteran for an 
examination to determine whether he 
currently has depression that is 
proximately due to, the result of, or 
aggravated by his service-connected 
residuals of hyperextension injury, 
right and left knee.  Any and all 
studies deemed necessary by the 
examiner should be completed.  The 
claims file must be made available to 
the examiner for review in 
conjunction with the examination, and 
the examination report should reflect 
that such review is accomplished.  A 
rationale should be provided for any 
opinion offered.

a.	The examiner should be requested 
to indicate the diagnosis of the 
veteran's current psychiatric 
disability.  

b.	The examiner should be requested 
to provide an opinion as to 
whether it is more likely than 
not (i.e., to a degree of 
probability greater than 50 
percent), at least as likely as 
not (i.e., a probability of 50 
percent), or less than likely 
(i.e., a probability of less 
than 50 percent) that the 
veteran's depression is 
proximately due to, the result 
of, or aggravated by service-
connected residuals of 
hyperextension injury, right and 
left knee.  

c.	Note: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound to 
find in favor of causation as it 
is to find against it.

d.	Note: The term "aggravated" in 
the above context refers to a 
permanent worsening of the 
underlying condition, as 
contrasted to temporary or 
intermittent flare-ups of 
symptomatology which resolve 
with return to the baseline 
level of disability.

2.	Thereafter, the issue on appeal 
should be readjudicated.  If the 
benefit sought on appeal is not 
granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided 
with a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. The 
Board intimates no opinion as to the ultimate outcome of this 
case. The veteran need take no action unless otherwise 
informed. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


